Case 8:19-cv-00803-VMC-AEP Document6 Filed 04/04/19 Page 1 of 9 PagelD 211

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,

 

Plaintiff, y
: y — » a
Case No. /4- 303 / IOAE
V.
FILED EX PARTE
REGENCY, INC., KELLY WOLFE, AND UNDER SEAL

SCHUYLER POPPE, MICHELLE
KOEHLINGER, FRANZ “LJ”
HILBERATH, PATSY TRUGLIA,
CHRISTINE TRUGLIA, JOEL
RUFUS FRENCH, LATEESE FORD,
AND R&L SENIOR MARKETING
a/k/a R&L MARKETING GROUP
LLC, AARON WILLIAMSKY,
NADIA LEVIT, and STAR MEDICAL

 

 

SUPPLY,
Defendants.
_/
TEMPORARY RESTRAINING ORDER
On this yh. of April, 2019 at 3 “x U of” pon consideration of Plaintiff

United States of America’s Motion for Temporary Restraining Order and
Preliminary Injunction and Supporting Memorandum of Law pursuant to 18 U.S.C.
§ 1345, the Complaint filed by Plaintiff United States of America, and the
Declaration of Special Agent Mitchell Blum, the Court finds that the United States

has demonstrated, in a manner sufficient for the specific injunctive relief sought, that:

 
Case 8:19-cv-00803-VMC-AEP Document6 Filed 04/04/19 Page 2 of 9 PagelD 212

1. The Defendants are violating and unless enjoined will continue to
violate 18 U.S.C. § 1349, 18 U.S.C. § 1349, 18 U.S.C. § 371, 18 U.S.C. § 1001, 18
U.S.C. § 1035, and/or 42 US.C. § 1320a-7b(b), and have committed and unless
enjoined would continue to commit a federal health care offense through the
submission of false and fraudulent claims to the Medicare and Medicaid programs;

2. The Defendants are alienating or disposing of property, and intend to
alienate or dispose of property, obtained as a result of a federal health care offense,
property which is traceable to such violation, or property of equivalent value; and

3. The provision of advance notice to the Defendants will likely
aggravate the damage that the order seeks to prevent because advance notice will
provide the Defendants with the opportunity to transfer, expend, of conceal the
remaining property.

Based on the foregoing, the Court hereby concludes as follows:

4, that the requested relief has been considered and the United States’
motion for a temporary restraining order is GRANTED without prior notice to the
Defendants; and |

5. pecause the United States’ motion is based upon 18 U.S.C. § 1345,
which expressly authorizes injunctive relief to protect the public interest, no specific
finding of irreparable harm is necessary, no showing of the inadequacy of other
remedies at law is necessary, and no balancing of the interests of the parties is
required prior to the issuance of a temporary restraining order in this case.

After consideration of the foregoing, it is therefore

 
Case 8:19-cv-00803-VMC-AEP Document6 Filed 04/04/19 Page 3 of 9 PagelD 213

ORDERED, ADJUDGED and DECREED that the Defendants, their
respective agents, employees, attorneys, and all persons acting in concert and
participation with them, including all banking and other financial institutions at
which they do business, and all corporate entities over which they exercise control,
who receive actual or constructive notice by personal service, by publication, or
otherwise, be enjoined as follows:

6. From making or submitting or conspiring to make or submit any
claims to the Medicare program or any health care benefit program, as defined in 18
U.S.C. § 24(b), in violation of 18 U.S.C. § 371, 18 U.S.C. § 1347, 18 U.S.C. § 1349,
and/or 42 U.S.C. § 1320a-7b(b), and from committing any Federal health care
offense as defined in 18 U.S.C. § 24;

7. From alienating, withdrawing, transferring, removing, dissipating, or
otherwise disposing of, in any manner, any moneys or sums presently deposited, or
held on behalf of any Defendant by any financial institution, trust fund, or other
financial entity, public or private, including but not limited to the accounts listed on
Attachment A;

| 8. From alienating, withdrawing, transferring, removing, dissipating, or
otherwise disposing of, in any manner, assets, real or personal (including, for
example, real estate, motor vehicles, boats and watercraft, jewelry, artwork, antiques,
household furniture or furnishings, household contents, etc.), in which any
Defendant has an interest, up to the equivalent value of the proceeds of the Federal

health care fraud;

 
Case 8:19-cv-00803-VMC-AEP Document6 Filed 04/04/19 Page 4 of 9 PagelD 214

IT IS FURTHER ORDERED that the Defendants, their respective owners,
agents, employees, attorneys and all persons acting in concert and participation with
them, including all banking and other financial institutions at which they do-
business, and all corporations over which they exercise control, are ordered:

9. To preserve all business, financial, and accounting records, including
bank records that detail any of Defendants’ business operations and disposition of
any payment that directly or indirectly arose from the payment of money to any
Defendant on behalf of the Medicare program,

10. To preserve all medical records, including patient records, that relate
to any Defendant’s business operations and/or to supplies for which claims were
submitted to the Medicare program,

IT IS FURTHER ORDERED that Defendants, within one calendar week of
receiving notice of this Order: |

11. Provide to the United States the following:

a. A list of all financial institutions, including but not limited to
banks and brokerage houses, at which there are now, or have been
maintained in the past three years, any savings, checking, money

| market, investment, retirement, or any other kind of account or other
safe deposit box into which money or other items of value, whether or
not in response to any of the activities described in the United States’
Complaint, have been deposited in any Defendant’s name or in the

names of their owners, agents, employees, officers, persons acting in

 
Case 8:19-cv-00803-VMC-AEP Document6 Filed 04/04/19 Page 5 of 9 PagelD 215

concert with them, or any business names under which they operate,
together with the number or other designation of each such account or
box; |

b. The names, addresses, and telephone numbers of any

- jndividuals who have received remuneration of any kind for assisting

in record-keeping, bookkeeping, accounting, brokering, or financial,
investment, or tax advice or consultation for any of the Defendatns in
the past three years; and

c. An accounting of all assets that includes suitable reports
detailing each of the Defendants’ current financial condition and the
financial condition of any entity in which such Defendant has a direct
or controlling financial interest,

d. A completed Financial Disclosure Form provided by the
United States and, on a monthly basis, provide an accounting of their
assets in suitable reports detailing their financial conditions.

IT IS FURTHER ORDERED that the United States shall promptly attempt
to provide notice of this action and this Order to the Defendants by, to the extent
necessary, attempting service at last known addresses and by attempting telephone
notice via known telephone numbers. Pursuant to 18 U.S.C. §1345(a)(3) and Rule
65(c) of the Federal Rules of Civil Procedure, Plaintiff United States of America shall

not be required to post security for the instant action.

 
Case 8:19-cv-00803-VMC-AEP Document6 Filed 04/04/19 Page 6 of 9 PagelD 216

This temporary restraining order shall remain in force until the close of

business on the _/ “ / 3 day of , 2019, or at such later date as may be

extended by the Court, or agreed upon by the parties.

 

j temporary restraining order in accordance with the terms of Federal Civil Procedure

65. gh

DONE AND ORDERED in chambers in Tampa, Florida this_/ _ F sey of

STATES DISTRICT jUDGE

 
Case 8:19-cv-00803-VMC-AEP Document6 Filed 04/04/19 Page 7 of 9 PagelD 217

ATTACHMENT A

 
Case 8:19-cv-00803-VMC-AEP Document6 Filed 04/04/19 Page 8 of 9 PagelD 218

    

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

St. John)

 

 

BBT Kelly Wolfe Personal Kelly Wolfe -3432 $560,865.96

: «tata a Christine Truglia, . ;

BOA Cordial Medical Supply Patsy Truglia -8232 n/a

BOA Indian Shores Bracing, Inc. Christine Truglia -9517 $786,966.38

; . . Christine Truglia,

BOA Village Medical Supply, Inc. Patsy Truglia -8232 n/a
JPMC Ace Medical Supply, Inc. Kelly Wolfe -7006 ~ $66,660.55
JPMC Active Assist DME, Inc. Kelly Wolfe -5737 $144,701.31
JPMC American Bracing Solutions Inc. Kelly Wolfe -1859 $347,889.41
JPMC Back Braces Plus Inc. Kelly Wolfe -5912 $185,780.44
JPMC Bracing Partners, Inc. Kelly Wolfe -7209 $227,391.78
ypmc | Caring For Your Fain Bracing, Kelly Wolfe 6789 $86,172.14

Joel Rufus French, :
JPMC Cherry Medical Supply Lateese Ford -1861 n/a
JPMC First Stop Medical Supply Inc. Kelly Wolfe -9596 $255,704.72
. Aaron Williamsky, -
JPMC Franz Medical Supply Nadia Levit 6113 n/a
JPMC Helpful Home Medical Kelly Wolfe -0337 $98,545.57
Kelly Wolfe Lo
JPMC KS Medical Solutions Schuyler Poppe (a/k/a Schuyler -9293 $186,304.60
St. John)
reMc__ | Paradise Medical Solutions, Inc. | S“tuvler Poppe (a/k/a Schuyler | iggy $79,220.26

 

 

 
Case 8:19-cv-00803-VMC-AEP Document6 Filed 04/04/19 Page 9 of 9 PagelD 219

 

  
 
 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

AGH s)
emc | — SchuylerPoppe Personal | S“uYler a anoas aSchuyler| 6112 | $69,129.25
JPMC Self-Care Bracing, Inc. Kelly Wolfe 0275 | $189,148.36
JPMC Star Medical Raquel Benevidez 237636193 n/a
Kelly Wolfe
JPMC Sunshine Medical Solutions | Schuyler Poppe (a/k/a Schuyler -9922 $149,557.26
St. John)

Regions . R&L Senior Marketing Joel Rufus French -6716 ! $1,917,079.25
Renasant | . R&L Marketing Joel Rufus French | -3578 $3,576,939.95
Renasant R&L Marketing Joel Rufus French -5792 $6,168.06

Kelly Wolfe
WF Cherry Medical Supply Schuyler Poppe (a/k/a Schuyler -3190 n/a
St. John)
; Kelly Wolfe
' WF Discovery Medical Supply Inc. | Schuyler Poppe (a/k/a Schuyler -2419 n/a
St, John) ;
wF | MKSMedical Supply, Inc, | Schuyler Poppe (a/k/a Schuyler | = sigq n/a
St. John)
WF Regency, Inc. Kelly Wolfe -6768 $238,203.71

 

 

 

 

 

 
